Exhibit 10.7

 

TICKETMASTER
2008 STOCK AND ANNUAL INCENTIVE PLAN

 


SECTION 1.              PURPOSE; DEFINITION


 

The purpose of this Plan is (a) to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value and (b) to assume and govern other awards pursuant to the adjustment of
awards granted under any IAC Long Term Incentive Plan (as defined in the
Employee Matters Agreement) in accordance with the terms of the Employee Matters
Agreement (“Adjusted Awards”).  Certain terms used herein have definitions given
to them in the first place in which they are used.  In addition, for purposes of
this Plan, the following terms are defined as set forth below:

 


(A)           “AFFILIATE” MEANS A CORPORATION OR OTHER ENTITY CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH, THE COMPANY.


 


(B)           “APPLICABLE EXCHANGE” MEANS NASDAQ OR SUCH OTHER SECURITIES
EXCHANGE AS MAY AT THE APPLICABLE TIME BE THE PRINCIPAL MARKET FOR THE COMMON
STOCK.


 


(C)           “AWARD” MEANS AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK, RESTRICTED STOCK UNIT, OR OTHER STOCK-BASED AWARD GRANTED OR ASSUMED
PURSUANT TO THE TERMS OF THIS PLAN, INCLUDING ADJUSTED AWARDS.


 


(D)           “AWARD AGREEMENT” MEANS A WRITTEN OR ELECTRONIC DOCUMENT OR
AGREEMENT SETTING FORTH THE TERMS AND CONDITIONS OF A SPECIFIC AWARD.


 


(E)           “BENEFICIAL OWNERSHIP” SHALL HAVE THE MEANING GIVEN IN RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT.


 


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(G)           “BONUS AWARD” MEANS A BONUS AWARD MADE PURSUANT TO SECTION 9.


 


(H)           “CAUSE” MEANS, UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT,
(I) “CAUSE” AS DEFINED IN ANY INDIVIDUAL AGREEMENT TO WHICH THE APPLICABLE
PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH INDIVIDUAL AGREEMENT OR IF
IT DOES NOT DEFINE CAUSE:  (A) THE WILLFUL OR GROSS NEGLECT BY A PARTICIPANT OF
HIS EMPLOYMENT DUTIES; (B) THE PLEA OF GUILTY OR NOLO CONTENDERE TO, OR
CONVICTION FOR, THE COMMISSION OF A FELONY OFFENSE BY A PARTICIPANT; (C) A
MATERIAL BREACH BY A PARTICIPANT OF A FIDUCIARY DUTY OWED TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES; (D) A MATERIAL BREACH BY A PARTICIPANT OF ANY
NONDISCLOSURE, NON-SOLICITATION OR NON-COMPETITION OBLIGATION OWED TO THE
COMPANY OR ANY OF ITS AFFILIATES; OR (E) BEFORE A CHANGE IN CONTROL, SUCH OTHER
EVENTS AS SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN A PARTICIPANT’S
AWARD AGREEMENT.  NOTWITHSTANDING THE GENERAL RULE OF SECTION 2(C), FOLLOWING A
CHANGE IN CONTROL, ANY DETERMINATION BY THE COMMITTEE AS TO WHETHER “CAUSE”
EXISTS SHALL BE SUBJECT TO DE NOVO REVIEW.


 

--------------------------------------------------------------------------------


 


(I)            “CHANGE IN CONTROL” HAS THE MEANING SET FORTH IN SECTION 10(C).


 


(J)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND ANY SUCCESSOR THERETO, THE TREASURY REGULATIONS THEREUNDER AND
OTHER RELEVANT INTERPRETIVE GUIDANCE ISSUED BY THE INTERNAL REVENUE SERVICE OR
THE TREASURY DEPARTMENT.  REFERENCE TO ANY SPECIFIC SECTION OF THE CODE SHALL BE
DEEMED TO INCLUDE SUCH REGULATIONS AND GUIDANCE, AS WELL AS ANY SUCCESSOR
PROVISION OF THE CODE.


 


(K)           “COMMISSION” MEANS THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SUCCESSOR AGENCY.


 


(L)            “COMMITTEE” HAS THE MEANING SET FORTH IN SECTION 2(A).


 


(M)          “COMMON STOCK” MEANS COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF
THE COMPANY.


 


(N)           “COMPANY” MEANS TICKETMASTER, A DELAWARE CORPORATION, OR ITS
SUCCESSOR.


 


(O)           “DISABILITY” MEANS (I) “DISABILITY” AS DEFINED IN ANY INDIVIDUAL
AGREEMENT TO WHICH THE PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH
INDIVIDUAL AGREEMENT OR IT DOES NOT DEFINE “DISABILITY,” (A) PERMANENT AND TOTAL
DISABILITY AS DETERMINED UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN
APPLICABLE TO THE PARTICIPANT, OR (B) IF THERE IS NO SUCH PLAN APPLICABLE TO THE
PARTICIPANT OR THE COMMITTEE DETERMINES OTHERWISE IN AN APPLICABLE AWARD
AGREEMENT, “DISABILITY” AS DETERMINED BY THE COMMITTEE.  NOTWITHSTANDING THE
ABOVE, WITH RESPECT TO AN INCENTIVE STOCK OPTION, DISABILITY SHALL MEAN
PERMANENT AND TOTAL DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE AND,
WITH RESPECT TO ALL AWARDS, TO THE EXTENT REQUIRED BY SECTION 409A OF THE CODE,
“DISABILITY” WITHIN THE MEANING OF SECTION 409A OF THE CODE.


 


(P)           “DISAFFILIATION” MEANS A SUBSIDIARY’S OR AFFILIATE’S CEASING TO BE
A SUBSIDIARY OR AFFILIATE FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF A PUBLIC OFFERING, OR A SPINOFF OR SALE BY THE COMPANY, OF THE STOCK
OF THE SUBSIDIARY OR AFFILIATE) OR A SALE OF A DIVISION OF THE COMPANY AND ITS
AFFILIATES.


 


(Q)           “EBITA” MEANS FOR ANY PERIOD, OPERATING PROFIT (LOSS) PLUS
(I) AMORTIZATION, INCLUDING GOODWILL IMPAIRMENT, (II) AMORTIZATION OF NON-CASH
DISTRIBUTION AND MARKETING EXPENSE AND NON-CASH COMPENSATION EXPENSE,
(III) RESTRUCTURING CHARGES, (IV) NON-CASH WRITE-DOWNS OF ASSETS OR GOODWILL,
(V) CHARGES RELATING TO DISPOSAL OF LINES OF BUSINESS, (VI) LITIGATION
SETTLEMENT AMOUNTS AND (VII) COSTS INCURRED FOR PROPOSED AND COMPLETED
ACQUISITIONS.

 


(R)            “EBITDA” MEANS FOR ANY PERIOD, OPERATING PROFIT (LOSS) PLUS
(I) DEPRECIATION AND AMORTIZATION, INCLUDING GOODWILL IMPAIRMENT,
(II) AMORTIZATION OF NON-CASH DISTRIBUTION AND MARKETING EXPENSE AND NON-CASH
COMPENSATION EXPENSE, (III) RESTRUCTURING CHARGES, (IV) NON-CASH WRITE-DOWNS OF
ASSETS OR GOODWILL, (V) CHARGES RELATING TO DISPOSAL OF LINES OF BUSINESS,
(VI) LITIGATION SETTLEMENT AMOUNTS AND (VII) COSTS INCURRED FOR PROPOSED AND
COMPLETED ACQUISITIONS.

 

2

--------------------------------------------------------------------------------


 


(S)           “ELIGIBLE INDIVIDUALS” MEANS DIRECTORS, OFFICERS, EMPLOYEES AND
CONSULTANTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND
PROSPECTIVE EMPLOYEES AND CONSULTANTS WHO HAVE ACCEPTED OFFERS OF EMPLOYMENT OR
CONSULTANCY FROM THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES.


 


(T)            “EMPLOYEE MATTERS AGREEMENT” MEANS THE EMPLOYEE MATTERS AGREEMENT
BY AND AMONG IAC, TICKETMASTER, INTERVAL LEISURE GROUP, INC., HSN, INC.  AND
TREE.COM, INC.


 


(U)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


(V)           “FAIR MARKET VALUE” MEANS, UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, THE CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE APPLICABLE
EXCHANGE ON THE DATE OF MEASUREMENT, OR IF SHARES WERE NOT TRADED ON THE
APPLICABLE EXCHANGE ON SUCH MEASUREMENT DATE, THEN ON THE NEXT PRECEDING DATE ON
WHICH SHARES WERE TRADED, ALL AS REPORTED BY SUCH SOURCE AS THE COMMITTEE MAY
SELECT.  IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL SECURITIES EXCHANGE,
FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN ITS GOOD FAITH
DISCRETION, TAKING INTO ACCOUNT, TO THE EXTENT APPROPRIATE, THE REQUIREMENTS OF
SECTION 409A OF THE CODE.


 


(W)          “FREE-STANDING SAR” HAS THE MEANING SET FORTH IN SECTION 5(B).


 


(X)            “GRANT DATE” MEANS (I) THE DATE ON WHICH THE COMMITTEE BY
RESOLUTION SELECTS AN ELIGIBLE INDIVIDUAL TO RECEIVE A GRANT OF AN AWARD AND
DETERMINES THE NUMBER OF SHARES TO BE SUBJECT TO SUCH AWARD OR THE FORMULA FOR
EARNING A NUMBER OF SHARES OR CASH AMOUNT, (II) SUCH LATER DATE AS THE COMMITTEE
SHALL PROVIDE IN SUCH RESOLUTION OR (III) THE INITIAL DATE ON WHICH AN ADJUSTED
AWARD WAS GRANTED UNDER THE IAC LONG TERM INCENTIVE PLAN.


 


(Y)           “GROUP” SHALL HAVE THE MEANING GIVEN IN SECTION 13(D)(3) AND
14(D)(2) OF THE EXCHANGE ACT.


 


(Z)            “IAC” MEANS IAC/INTERACTIVECORP, A DELAWARE CORPORATION.


 


(AA)         “INCENTIVE STOCK OPTION” MEANS ANY OPTION THAT IS DESIGNATED IN THE
APPLICABLE AWARD AGREEMENT AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422 OF THE CODE, AND THAT IN FACT SO QUALIFIES.


 


(BB)         “INDIVIDUAL AGREEMENT” MEANS AN EMPLOYMENT, CONSULTING OR SIMILAR
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR ONE OF ITS SUBSIDIARIES OR
AFFILIATES.


 


(CC)         “NASDAQ” MEANS THE NATIONAL ASSOCIATION OF SECURITIES DEALERS INC. 
AUTOMATED QUOTATION SYSTEM.


 


(DD)         “NONQUALIFIED OPTION” MEANS ANY OPTION THAT IS NOT AN INCENTIVE
STOCK OPTION.

 

3

--------------------------------------------------------------------------------


 


(EE)         “OPTION” MEANS AN AWARD GRANTED UNDER SECTION 5.


 


(FF)           “PARTICIPANT” MEANS AN ELIGIBLE INDIVIDUAL TO WHOM AN AWARD IS OR
HAS BEEN GRANTED.


 


(GG)         “PERFORMANCE GOALS” MEANS THE PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE IN CONNECTION WITH THE GRANT OF RESTRICTED STOCK, RESTRICTED STOCK
UNITS OR BONUS AWARDS OR OTHER STOCK-BASED AWARDS.  IN THE CASE OF
QUALIFIED-PERFORMANCE BASED AWARDS, (I) SUCH GOALS SHALL BE BASED ON THE
ATTAINMENT OF ONE OR ANY COMBINATION OF THE FOLLOWING:  SPECIFIED LEVELS OF
EARNINGS PER SHARE FROM CONTINUING OPERATIONS, NET PROFIT AFTER TAX, EBITDA,
EBITA, GROSS PROFIT, CASH GENERATION, UNIT VOLUME, MARKET SHARE, SALES, ASSET
QUALITY, EARNINGS PER SHARE, OPERATING INCOME, REVENUES, RETURN ON ASSETS,
RETURN ON OPERATING ASSETS, RETURN ON EQUITY, PROFITS, TOTAL STOCKHOLDER RETURN
(MEASURED IN TERMS OF STOCK PRICE APPRECIATION AND/OR DIVIDEND GROWTH), COST
SAVING LEVELS, MARKETING-SPENDING EFFICIENCY, CORE NON-INTEREST INCOME, CHANGE
IN WORKING CAPITAL, RETURN ON CAPITAL, AND/OR STOCK PRICE, WITH RESPECT TO THE
COMPANY OR ANY SUBSIDIARY, AFFILIATE, DIVISION OR DEPARTMENT OF THE COMPANY AND
(II) SUCH PERFORMANCE GOALS SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD
PRESCRIBED BY SECTION 162(M) OF THE CODE AND RELATED REGULATIONS.  SUCH
PERFORMANCE GOALS ALSO MAY BE BASED UPON THE ATTAINING OF SPECIFIED LEVELS OF
COMPANY, SUBSIDIARY, AFFILIATE OR DIVISIONAL PERFORMANCE UNDER ONE OR MORE OF
THE MEASURES DESCRIBED ABOVE RELATIVE TO THE PERFORMANCE OF OTHER ENTITIES,
DIVISIONS OR SUBSIDIARIES.


 


(HH)         “PLAN” MEANS THIS TICKETMASTER 2008 STOCK AND ANNUAL INCENTIVE
PLAN, AS SET FORTH HEREIN AND AS HEREAFTER AMENDED FROM TIME TO TIME.


 


(II)           “PLAN YEAR” MEANS THE CALENDAR YEAR OR, WITH RESPECT TO BONUS
AWARDS, THE COMPANY’S FISCAL YEAR IF DIFFERENT.


 


(JJ)           “QUALIFIED PERFORMANCE-BASED AWARD” MEANS AN AWARD INTENDED TO
QUALIFY FOR THE SECTION 162(M) EXEMPTION, AS PROVIDED IN SECTION 11.


 


(KK)         “RESTRICTED STOCK” MEANS AN AWARD GRANTED UNDER SECTION 6.


 


(LL)           “RESTRICTED STOCK UNITS” MEANS AN AWARD GRANTED UNDER SECTION 7.


 


(MM)       “RESULTING VOTING POWER” SHALL MEAN THE OUTSTANDING COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (OR EQUIVALENT GOVERNING BODY, IF APPLICABLE) OF THE
ENTITY RESULTING FROM A BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, AN
ENTITY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES).


 


(NN)         “RETIREMENT” MEANS RETIREMENT FROM ACTIVE EMPLOYMENT WITH THE
COMPANY, A SUBSIDIARY OR AFFILIATE AT OR AFTER THE PARTICIPANT’S ATTAINMENT OF
AGE 65.

 

4

--------------------------------------------------------------------------------


 


(OO)         “SECTION 162(M) EXEMPTION” MEANS THE EXEMPTION FROM THE LIMITATION
ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE THAT IS SET FORTH IN
SECTION 162(M)(4)(C) OF THE CODE.


 


(PP)         “SEPARATION” HAS THE MEANING SET FORTH IN THE EMPLOYEE MATTERS
AGREEMENT.


 


(QQ)         “SHARE” MEANS A SHARE OF COMMON STOCK.


 


(RR)           “STOCK APPRECIATION RIGHT” HAS THE MEANING SET FORTH IN
SECTION 5(B).


 


(SS)         “SUBSIDIARY” MEANS ANY CORPORATION, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY OR OTHER ENTITY DURING ANY PERIOD IN WHICH AT LEAST A
50% VOTING OR PROFITS INTEREST IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY
OR ANY SUCCESSOR TO THE COMPANY.


 


(TT)           “TANDEM SAR” HAS THE MEANING SET FORTH IN SECTION 5(B).


 


(UU)         “TERM” MEANS THE MAXIMUM PERIOD DURING WHICH AN OPTION OR STOCK
APPRECIATION RIGHT MAY REMAIN OUTSTANDING, SUBJECT TO EARLIER TERMINATION UPON
TERMINATION OF EMPLOYMENT OR OTHERWISE, AS SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT.


 


(VV)         “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF THE APPLICABLE
PARTICIPANT’S EMPLOYMENT WITH, OR PERFORMANCE OF SERVICES FOR, THE COMPANY AND
ANY OF ITS SUBSIDIARIES OR AFFILIATES.  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, IF A PARTICIPANT’S EMPLOYMENT WITH, OR MEMBERSHIP ON A BOARD OF
DIRECTORS OF THE COMPANY AND ITS AFFILIATES TERMINATES BUT SUCH PARTICIPANT
CONTINUES TO PROVIDE SERVICES TO THE COMPANY AND ITS AFFILIATES IN A
NON-EMPLOYEE DIRECTOR CAPACITY OR AS AN EMPLOYEE, AS APPLICABLE, SUCH CHANGE IN
STATUS SHALL NOT BE DEEMED A TERMINATION OF EMPLOYMENT.  A PARTICIPANT EMPLOYED
BY, OR PERFORMING SERVICES FOR, A SUBSIDIARY OR AN AFFILIATE OR A DIVISION OF
THE COMPANY AND ITS AFFILIATES SHALL BE DEEMED TO INCUR A TERMINATION OF
EMPLOYMENT IF, AS A RESULT OF A DISAFFILIATION, SUCH SUBSIDIARY, AFFILIATE, OR
DIVISION CEASES TO BE A SUBSIDIARY, AFFILIATE OR DIVISION, AS THE CASE MAY BE,
AND THE PARTICIPANT DOES NOT IMMEDIATELY THEREAFTER BECOME AN EMPLOYEE OF (OR
SERVICE PROVIDER FOR), OR MEMBER OF THE BOARD OF DIRECTORS OF, THE COMPANY OR
ANOTHER SUBSIDIARY OR AFFILIATE.  TEMPORARY ABSENCES FROM EMPLOYMENT BECAUSE OF
ILLNESS, VACATION OR LEAVE OF ABSENCE AND TRANSFERS AMONG THE COMPANY AND ITS
SUBSIDIARIES AND AFFILIATES SHALL NOT BE CONSIDERED TERMINATIONS OF EMPLOYMENT. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY AWARD THAT CONSTITUTES
“NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE
CODE, “TERMINATION OF EMPLOYMENT” SHALL MEAN A “SEPARATION FROM SERVICE” AS
DEFINED UNDER SECTION 409A OF THE CODE.  FOR THE AVOIDANCE OF DOUBT, THE
SEPARATION SHALL NOT CONSTITUTE A TERMINATION OF EMPLOYMENT FOR PURPOSES OF ANY
ADJUSTED AWARD.

 

5

--------------------------------------------------------------------------------



 


SECTION 2.                                          ADMINISTRATION


 

(A)                                  COMMITTEE.  THE PLAN SHALL BE ADMINISTERED
BY THE COMPENSATION COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF THE BOARD
AS THE BOARD MAY FROM TIME TO TIME DESIGNATE (THE “COMMITTEE”), WHICH SHALL BE
COMPOSED OF NOT LESS THAN TWO DIRECTORS, AND SHALL BE APPOINTED BY AND SERVE AT
THE PLEASURE OF THE BOARD.  THE COMMITTEE SHALL, SUBJECT TO SECTION 11, HAVE
PLENARY AUTHORITY TO GRANT AWARDS PURSUANT TO THE TERMS OF THE PLAN TO ELIGIBLE
INDIVIDUALS.  AMONG OTHER THINGS, THE COMMITTEE SHALL HAVE THE AUTHORITY,
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE EMPLOYEE MATTERS
AGREEMENT (INCLUDING THE ORIGINAL TERMS OF THE GRANT OF THE ADJUSTED AWARD):

 


(I)                                     TO SELECT THE ELIGIBLE INDIVIDUALS TO
WHOM AWARDS MAY FROM TIME TO TIME BE GRANTED;


 


(II)                                  TO DETERMINE WHETHER AND TO WHAT EXTENT
INCENTIVE STOCK OPTIONS, NONQUALIFIED OPTIONS, STOCK APPRECIATION RIGHTS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS, OTHER STOCK-BASED AWARDS, OR ANY
COMBINATION THEREOF, ARE TO BE GRANTED HEREUNDER;


 


(III)                              TO DETERMINE THE NUMBER OF SHARES TO BE
COVERED BY EACH AWARD GRANTED HEREUNDER;


 


(IV)                              TO DETERMINE THE TERMS AND CONDITIONS OF EACH
AWARD GRANTED HEREUNDER, BASED ON SUCH FACTORS AS THE COMMITTEE SHALL DETERMINE;


 


(V)                                 SUBJECT TO SECTION 12, TO MODIFY, AMEND OR
ADJUST THE TERMS AND CONDITIONS OF ANY AWARD;


 


(VI)                              TO ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE
RULES, GUIDELINES AND PRACTICES GOVERNING THE PLAN AS IT SHALL FROM TIME TO TIME
DEEM ADVISABLE;


 


(VII)                           SUBJECT TO SECTION 11, TO ACCELERATE THE VESTING
OR LAPSE OF RESTRICTIONS OF ANY OUTSTANDING AWARD, BASED IN EACH CASE ON SUCH
CONSIDERATIONS AS THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES;


 


(VIII)                        TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN
AND ANY AWARD ISSUED UNDER THE PLAN (AND ANY AGREEMENT RELATING THERETO);


 


(IX)                                TO ESTABLISH ANY “BLACKOUT” PERIOD THAT THE
COMMITTEE IN ITS SOLE DISCRETION DEEMS NECESSARY OR ADVISABLE;


 


(X)                                   TO DETERMINE WHETHER, TO WHAT EXTENT, AND
UNDER WHAT CIRCUMSTANCES CASH, SHARES, AND OTHER PROPERTY AND OTHER AMOUNTS
PAYABLE WITH RESPECT TO AN AWARD UNDER THIS PLAN SHALL BE DEFERRED EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT;


 


(XI)                                TO DECIDE ALL OTHER MATTERS THAT MUST BE
DETERMINED IN CONNECTION WITH AN AWARD; AND

 

6

--------------------------------------------------------------------------------


 


(XII)                             TO OTHERWISE ADMINISTER THE PLAN.


 

(B)                                 PROCEDURES.

 

(I)                                     THE COMMITTEE MAY ACT ONLY BY A MAJORITY
OF ITS MEMBERS THEN IN OFFICE, EXCEPT THAT THE COMMITTEE MAY, EXCEPT TO THE
EXTENT PROHIBITED BY APPLICABLE LAW OR THE LISTING STANDARDS OF THE APPLICABLE
EXCHANGE AND SUBJECT TO SECTION 11, ALLOCATE ALL OR ANY PORTION OF ITS
RESPONSIBILITIES AND POWERS TO ANY ONE OR MORE OF ITS MEMBERS AND MAY DELEGATE
ALL OR ANY PART OF ITS RESPONSIBILITIES AND POWERS TO ANY PERSON OR PERSONS
SELECTED BY IT.

 

(II)                                  SUBJECT TO SECTION 11(C), ANY AUTHORITY
GRANTED TO THE COMMITTEE MAY ALSO BE EXERCISED BY THE FULL BOARD.  TO THE EXTENT
THAT ANY PERMITTED ACTION TAKEN BY THE BOARD CONFLICTS WITH ACTION TAKEN BY THE
COMMITTEE, THE BOARD ACTION SHALL CONTROL.

 

(C)                                  DISCRETION OF COMMITTEE.  SUBJECT TO
SECTION 1(H), ANY DETERMINATION MADE BY THE COMMITTEE OR BY AN APPROPRIATELY
DELEGATED OFFICER PURSUANT TO DELEGATED AUTHORITY UNDER THE PROVISIONS OF THE
PLAN WITH RESPECT TO ANY AWARD SHALL BE MADE IN THE SOLE DISCRETION OF THE
COMMITTEE OR SUCH DELEGATE AT THE TIME OF THE GRANT OF THE AWARD OR, UNLESS IN
CONTRAVENTION OF ANY EXPRESS TERM OF THE PLAN, AT ANY TIME THEREAFTER.  ALL
DECISIONS MADE BY THE COMMITTEE OR ANY APPROPRIATELY DELEGATED OFFICER PURSUANT
TO THE PROVISIONS OF THE PLAN SHALL BE FINAL AND BINDING ON ALL PERSONS,
INCLUDING THE COMPANY, PARTICIPANTS, AND ELIGIBLE INDIVIDUALS.

 

(D)                                 AWARD AGREEMENTS.  THE TERMS AND CONDITIONS
OF EACH AWARD, AS DETERMINED BY THE COMMITTEE, SHALL BE SET FORTH IN AN AWARD
AGREEMENT, WHICH SHALL BE DELIVERED TO THE PARTICIPANT RECEIVING SUCH AWARD
UPON, OR AS PROMPTLY AS IS REASONABLY PRACTICABLE FOLLOWING, THE GRANT OF SUCH
AWARD.  THE EFFECTIVENESS OF AN AWARD SHALL NOT BE SUBJECT TO THE AWARD
AGREEMENT’S BEING SIGNED BY THE COMPANY AND/OR THE PARTICIPANT RECEIVING THE
AWARD UNLESS SPECIFICALLY SO PROVIDED IN THE AWARD AGREEMENT.  AWARD AGREEMENTS
MAY BE AMENDED ONLY IN ACCORDANCE WITH SECTION 12 HEREOF.

 


SECTION 3.                                          COMMON STOCK SUBJECT TO PLAN


 

(A)                                  PLAN MAXIMUMS.  THE MAXIMUM NUMBER OF
SHARES THAT MAY BE DELIVERED PURSUANT TO AWARDS UNDER THE PLAN SHALL BE THE SUM
OF (A) THE NUMBER OF SHARES THAT MAY BE ISSUABLE UPON EXERCISE OR VESTING OF THE
ADJUSTED AWARDS AND (B) 5,000,000.  THE MAXIMUM NUMBER OF SHARES THAT MAY BE
GRANTED PURSUANT TO OPTIONS INTENDED TO BE INCENTIVE STOCK OPTIONS SHALL BE
3,333,333 SHARES.  SHARES SUBJECT TO AN AWARD UNDER THE PLAN MAY BE AUTHORIZED
AND UNISSUED SHARES OR MAY BE TREASURY SHARES.

 

(B)                                 INDIVIDUAL LIMITS.  NO PARTICIPANT MAY BE
GRANTED AWARDS COVERING IN EXCESS OF 3,333,333 SHARES DURING THE TERM OF THE
PLAN; PROVIDED THAT ADJUSTED AWARDS SHALL NOT BE SUBJECT TO THIS LIMITATION.

 

(C)                                  RULES FOR CALCULATING SHARES DELIVERED.

 

(I)                                     WITH RESPECT TO AWARDS OTHER THAN
ADJUSTED AWARDS, TO THE EXTENT THAT ANY AWARD IS FORFEITED, OR ANY OPTION AND
THE RELATED TANDEM SAR (IF ANY) OR FREE-STANDING SAR TERMINATES, EXPIRES OR
LAPSES WITHOUT BEING EXERCISED, OR ANY AWARD IS SETTLED FOR CASH, THE SHARES

 

7

--------------------------------------------------------------------------------


 

SUBJECT TO SUCH AWARDS NOT DELIVERED AS A RESULT THEREOF SHALL AGAIN BE
AVAILABLE FOR AWARDS UNDER THE PLAN.

 

(II)                                  WITH RESPECT TO AWARDS OTHER THAN ADJUSTED
AWARDS, IF THE EXERCISE PRICE OF ANY OPTION AND/OR THE TAX WITHHOLDING
OBLIGATIONS RELATING TO ANY AWARD ARE SATISFIED BY DELIVERING SHARES TO THE
COMPANY (BY EITHER ACTUAL DELIVERY OR BY ATTESTATION), ONLY THE NUMBER OF SHARES
ISSUED NET OF THE SHARES DELIVERED OR ATTESTED TO SHALL BE DEEMED DELIVERED FOR
PURPOSES OF THE LIMITS SET FORTH IN SECTION 3(A).  TO THE EXTENT ANY SHARES
SUBJECT TO AN AWARD ARE WITHHELD TO SATISFY THE EXERCISE PRICE (IN THE CASE OF
AN OPTION) AND/OR THE TAX WITHHOLDING OBLIGATIONS RELATING TO SUCH AWARD, SUCH
SHARES SHALL NOT BE DEEMED TO HAVE BEEN DELIVERED FOR PURPOSES OF THE LIMITS SET
FORTH IN SECTION 3(A).

 

(D)                                 ADJUSTMENT PROVISION.  IN THE EVENT OF A
MERGER, CONSOLIDATION, ACQUISITION OF PROPERTY OR SHARES, STOCK RIGHTS OFFERING,
LIQUIDATION, DISAFFILIATION, OR SIMILAR EVENT AFFECTING THE COMPANY OR ANY OF
ITS SUBSIDIARIES (EACH, A “CORPORATE TRANSACTION”), THE COMMITTEE OR THE BOARD
MAY IN ITS DISCRETION MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS
APPROPRIATE AND EQUITABLE TO (I) THE AGGREGATE NUMBER AND KIND OF SHARES OR
OTHER SECURITIES RESERVED FOR ISSUANCE AND DELIVERY UNDER THE PLAN, (II) THE
VARIOUS MAXIMUM LIMITATIONS SET FORTH IN SECTIONS 3(A) AND 3(B) UPON CERTAIN
TYPES OF AWARDS AND UPON THE GRANTS TO INDIVIDUALS OF CERTAIN TYPES OF AWARDS,
(III) THE NUMBER AND KIND OF SHARES OR OTHER SECURITIES SUBJECT TO OUTSTANDING
AWARDS; AND (IV) THE EXERCISE PRICE OF OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS.  IN THE EVENT OF A STOCK DIVIDEND, STOCK SPLIT, REVERSE
STOCK SPLIT, SEPARATION, SPINOFF, REORGANIZATION, EXTRAORDINARY DIVIDEND OF CASH
OR OTHER PROPERTY, SHARE COMBINATION, OR RECAPITALIZATION OR SIMILAR EVENT
AFFECTING THE CAPITAL STRUCTURE OF THE COMPANY (EACH, A “SHARE CHANGE”), THE
COMMITTEE OR THE BOARD SHALL MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS
APPROPRIATE AND EQUITABLE TO (I) THE AGGREGATE NUMBER AND KIND OF SHARES OR
OTHER SECURITIES RESERVED FOR ISSUANCE AND DELIVERY UNDER THE PLAN, (II) THE
VARIOUS MAXIMUM LIMITATIONS SET FORTH IN SECTIONS 3(A) AND 3(B) UPON CERTAIN
TYPES OF AWARDS AND UPON THE GRANTS TO INDIVIDUALS OF CERTAIN TYPES OF AWARDS,
(III) THE NUMBER AND KIND OF SHARES OR OTHER SECURITIES SUBJECT TO OUTSTANDING
AWARDS; AND (IV) THE EXERCISE PRICE OF OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS.  IN THE CASE OF CORPORATE TRANSACTIONS, SUCH ADJUSTMENTS
MAY INCLUDE, WITHOUT LIMITATION, (1) THE CANCELLATION OF OUTSTANDING AWARDS IN
EXCHANGE FOR PAYMENTS OF CASH, PROPERTY OR A COMBINATION THEREOF HAVING AN
AGGREGATE VALUE EQUAL TO THE VALUE OF SUCH AWARDS, AS DETERMINED BY THE
COMMITTEE OR THE BOARD IN ITS SOLE DISCRETION (IT BEING UNDERSTOOD THAT IN THE
CASE OF A CORPORATE TRANSACTION WITH RESPECT TO WHICH STOCKHOLDERS OF COMMON
STOCK RECEIVE CONSIDERATION OTHER THAN PUBLICLY TRADED EQUITY SECURITIES OF THE
ULTIMATE SURVIVING ENTITY, ANY SUCH DETERMINATION BY THE COMMITTEE THAT THE
VALUE OF AN OPTION OR STOCK APPRECIATION RIGHT SHALL FOR THIS PURPOSE BE DEEMED
TO EQUAL THE EXCESS, IF ANY, OF THE VALUE OF THE CONSIDERATION BEING PAID FOR
EACH SHARE PURSUANT TO SUCH CORPORATE TRANSACTION OVER THE EXERCISE PRICE OF
SUCH OPTION OR STOCK APPRECIATION RIGHT SHALL CONCLUSIVELY BE DEEMED VALID);
(2) THE SUBSTITUTION OF OTHER PROPERTY (INCLUDING, WITHOUT LIMITATION, CASH OR
OTHER SECURITIES OF THE COMPANY AND SECURITIES OF ENTITIES OTHER THAN THE
COMPANY) FOR THE SHARES SUBJECT TO OUTSTANDING AWARDS; AND (3) IN CONNECTION
WITH ANY DISAFFILIATION, ARRANGING FOR THE ASSUMPTION OF AWARDS, OR REPLACEMENT
OF AWARDS WITH NEW AWARDS BASED ON OTHER PROPERTY OR OTHER SECURITIES
(INCLUDING, WITHOUT LIMITATION, OTHER SECURITIES OF THE COMPANY AND SECURITIES
OF ENTITIES OTHER THAN THE COMPANY), BY THE AFFECTED SUBSIDIARY, AFFILIATE, OR
DIVISION OR BY THE ENTITY THAT CONTROLS SUCH SUBSIDIARY, AFFILIATE, OR DIVISION
FOLLOWING SUCH DISAFFILIATION (AS WELL AS ANY CORRESPONDING ADJUSTMENTS TO
AWARDS THAT REMAIN

 

8

--------------------------------------------------------------------------------


 

BASED UPON COMPANY SECURITIES).  THE COMMITTEE MAY ADJUST IN ITS SOLE DISCRETION
THE PERFORMANCE GOALS APPLICABLE TO ANY AWARDS TO REFLECT ANY SHARE CHANGE AND
ANY CORPORATE TRANSACTION AND ANY UNUSUAL OR NON-RECURRING EVENTS AND OTHER
EXTRAORDINARY ITEMS, IMPACT OF CHARGES FOR RESTRUCTURINGS, DISCONTINUED
OPERATIONS, AND THE CUMULATIVE EFFECTS OF ACCOUNTING OR TAX CHANGES, EACH AS
DEFINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OR AS IDENTIFIED IN THE
COMPANY’S FINANCIAL STATEMENTS, NOTES TO THE FINANCIAL STATEMENTS, MANAGEMENT’S
DISCUSSION AND ANALYSIS OR THE COMPANY’S OTHER SEC FILINGS, PROVIDED THAT IN THE
CASE OF PERFORMANCE GOALS APPLICABLE TO ANY QUALIFIED PERFORMANCE-BASED AWARDS,
SUCH ADJUSTMENT DOES NOT VIOLATE SECTION 162(M) OF THE CODE.  ANY ADJUSTMENT
UNDER THIS SECTION 3(D) NEED NOT BE THE SAME FOR ALL PARTICIPANTS.

 

(E)                                  SECTION 409A.  NOTWITHSTANDING THE
FOREGOING:  (I) ANY ADJUSTMENTS MADE PURSUANT TO SECTION 3(D) TO AWARDS THAT ARE
CONSIDERED “DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE
CODE SHALL BE MADE IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE; (II) ANY ADJUSTMENTS MADE PURSUANT TO SECTION 3(D) TO AWARDS THAT ARE NOT
CONSIDERED “DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE SHALL BE
MADE IN SUCH A MANNER AS TO ENSURE THAT AFTER SUCH ADJUSTMENT, THE AWARDS EITHER
(A) CONTINUE NOT TO BE SUBJECT TO SECTION 409A OF THE CODE OR (B) COMPLY WITH
THE REQUIREMENTS OF SECTION 409A OF THE CODE; AND (III) IN ANY EVENT, NEITHER
THE COMMITTEE NOR THE BOARD SHALL HAVE THE AUTHORITY TO MAKE ANY ADJUSTMENTS
PURSUANT TO SECTION 3(D) TO THE EXTENT THE EXISTENCE OF SUCH AUTHORITY WOULD
CAUSE AN AWARD THAT IS NOT INTENDED TO BE SUBJECT TO SECTION 409A OF THE CODE AT
THE GRANT DATE TO BE SUBJECT THERETO AS OF THE GRANT DATE.

 


SECTION 4.                                          ELIGIBILITY


 

Awards may be granted under the Plan to Eligible Individuals and, with respect
to Adjusted Awards, in accordance with the terms of the Employee Matters
Agreement; provided, however, that Incentive Stock Options may be granted only
to employees of the Company and its subsidiaries or parent corporation (within
the meaning of Section 424(f) of the Code) and, with respect to Adjusted Awards
that are intended to qualify as incentive stock options within the meaning of
Section 421 of the Code, in accordance with the terms of the Employee Matters
Agreement.

 


SECTION 5.                                          OPTIONS AND STOCK
APPRECIATION RIGHTS


 

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

 


(A)                                  TYPES OF OPTIONS.  OPTIONS MAY BE OF TWO
TYPES:  INCENTIVE STOCK OPTIONS AND NONQUALIFIED OPTIONS.  THE AWARD AGREEMENT
FOR AN OPTION SHALL INDICATE WHETHER THE OPTION IS INTENDED TO BE AN INCENTIVE
STOCK OPTION OR A NONQUALIFIED OPTION.


 


(B)                                 TYPES AND NATURE OF STOCK APPRECIATION
RIGHTS.  STOCK APPRECIATION RIGHTS MAY BE “TANDEM SARS,” WHICH ARE GRANTED IN
CONJUNCTION WITH AN OPTION, OR “FREE-STANDING SARS,” WHICH ARE NOT GRANTED IN
CONJUNCTION WITH AN OPTION.  UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT,
THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN

 

9

--------------------------------------------------------------------------------


 


AMOUNT IN CASH, SHARES, OR BOTH, IN VALUE EQUAL TO THE PRODUCT OF (I) THE EXCESS
OF THE FAIR MARKET VALUE OF ONE SHARE OVER THE EXERCISE PRICE OF THE APPLICABLE
STOCK APPRECIATION RIGHT, MULTIPLIED BY (II) THE NUMBER OF SHARES IN RESPECT OF
WHICH THE STOCK APPRECIATION RIGHT HAS BEEN EXERCISED.  THE APPLICABLE AWARD
AGREEMENT SHALL SPECIFY WHETHER SUCH PAYMENT IS TO BE MADE IN CASH OR COMMON
STOCK OR BOTH, OR SHALL RESERVE TO THE COMMITTEE OR THE PARTICIPANT THE RIGHT TO
MAKE THAT DETERMINATION PRIOR TO OR UPON THE EXERCISE OF THE STOCK APPRECIATION
RIGHT.


 


(C)                                  TANDEM SARS.  A TANDEM SAR MAY BE GRANTED
AT THE GRANT DATE OF THE RELATED OPTION.  A TANDEM SAR SHALL BE EXERCISABLE ONLY
AT SUCH TIME OR TIMES AND TO THE EXTENT THAT THE RELATED OPTION IS EXERCISABLE
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5, AND SHALL HAVE THE SAME
EXERCISE PRICE AS THE RELATED OPTION.  A TANDEM SAR SHALL TERMINATE OR BE
FORFEITED UPON THE EXERCISE OR FORFEITURE OF THE RELATED OPTION, AND THE RELATED
OPTION SHALL TERMINATE OR BE FORFEITED UPON THE EXERCISE OR FORFEITURE OF THE
TANDEM SAR.


 


(D)                                 EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE SUBJECT TO AN OPTION OR FREE-STANDING SAR SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT, AND SHALL NOT BE LESS
THAN THE FAIR MARKET VALUE OF A SHARE OF THE COMMON STOCK ON THE APPLICABLE
GRANT DATE.  IN NO EVENT MAY ANY OPTION OR FREE-STANDING SAR GRANTED UNDER THIS
PLAN BE AMENDED, OTHER THAN PURSUANT TO SECTION 3(D), TO DECREASE THE EXERCISE
PRICE THEREOF, BE CANCELLED IN CONJUNCTION WITH THE GRANT OF ANY NEW OPTION OR
FREE-STANDING SAR WITH A LOWER EXERCISE PRICE OR OTHERWISE BE SUBJECT TO ANY
ACTION THAT WOULD BE TREATED, FOR ACCOUNTING PURPOSES, AS A “REPRICING” OF SUCH
OPTION OR FREE-STANDING SAR, UNLESS SUCH AMENDMENT, CANCELLATION, OR ACTION IS
APPROVED BY THE COMPANY’S STOCKHOLDERS.


 


(E)                                  TERM.  THE TERM OF EACH OPTION AND EACH
FREE-STANDING SAR SHALL BE FIXED BY THE COMMITTEE, BUT SHALL NOT EXCEED TEN
YEARS FROM THE GRANT DATE.


 


(F)                                    VESTING AND EXERCISABILITY.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, OPTIONS AND FREE-STANDING SARS SHALL BE EXERCISABLE
AT SUCH TIME OR TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE
DETERMINED BY THE COMMITTEE.  IF THE COMMITTEE PROVIDES THAT ANY OPTION OR
FREE-STANDING SAR WILL BECOME EXERCISABLE ONLY IN INSTALLMENTS, THE COMMITTEE
MAY AT ANY TIME WAIVE SUCH INSTALLMENT EXERCISE PROVISIONS, IN WHOLE OR IN PART,
BASED ON SUCH FACTORS AS THE COMMITTEE MAY DETERMINE.  IN ADDITION, THE
COMMITTEE MAY AT ANY TIME ACCELERATE THE EXERCISABILITY OF ANY OPTION OR
FREE-STANDING SAR.


 


(G)                                 METHOD OF EXERCISE.  SUBJECT TO THE
PROVISIONS OF THIS SECTION 5, OPTIONS AND FREE-STANDING SARS MAY BE EXERCISED,
IN WHOLE OR IN PART, AT ANY TIME DURING THE APPLICABLE TERM BY GIVING WRITTEN
NOTICE OF EXERCISE TO THE COMPANY OR THROUGH THE PROCEDURES ESTABLISHED WITH THE
COMPANY’S APPOINTED THIRD-PARTY OPTION ADMINISTRATOR SPECIFYING THE NUMBER OF
SHARES AS TO WHICH THE OPTION OR FREE-STANDING SAR IS BEING EXERCISED; PROVIDED,
HOWEVER, THAT, UNLESS OTHERWISE PERMITTED BY THE COMMITTEE, ANY SUCH EXERCISE
MUST BE WITH RESPECT TO A PORTION OF THE APPLICABLE OPTION OR FREE-STANDING SAR
RELATING TO NO LESS THAN THE LESSER OF THE NUMBER OF SHARES THEN SUBJECT TO SUCH

 

10

--------------------------------------------------------------------------------


 


OPTION OR FREE-STANDING SAR OR 100 SHARES.  IN THE CASE OF THE EXERCISE OF AN
OPTION, SUCH NOTICE SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE
PRICE (WHICH SHALL EQUAL THE PRODUCT OF SUCH NUMBER OF SHARES MULTIPLIED BY THE
APPLICABLE EXERCISE PRICE) BY CERTIFIED OR BANK CHECK OR SUCH OTHER INSTRUMENT
AS THE COMPANY MAY ACCEPT.  IF APPROVED BY THE COMMITTEE, PAYMENT, IN FULL OR IN
PART, MAY ALSO BE MADE AS FOLLOWS:


 

(I)                                     PAYMENTS MAY BE MADE IN THE FORM OF
UNRESTRICTED SHARES (BY DELIVERY OF SUCH SHARES OR BY ATTESTATION) OF THE SAME
CLASS AS THE COMMON STOCK SUBJECT TO THE OPTION ALREADY OWNED BY THE PARTICIPANT
(BASED ON THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE THE OPTION IS
EXERCISED); PROVIDED, HOWEVER, THAT, IN THE CASE OF AN INCENTIVE STOCK OPTION,
THE RIGHT TO MAKE A PAYMENT IN THE FORM OF ALREADY OWNED SHARES OF THE SAME
CLASS AS THE COMMON STOCK SUBJECT TO THE OPTION MAY BE AUTHORIZED ONLY AT THE
TIME THE OPTION IS GRANTED.

 

(II)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PAYMENT MAY BE MADE BY DELIVERING A PROPERLY EXECUTED EXERCISE NOTICE TO THE
COMPANY, TOGETHER WITH A COPY OF IRREVOCABLE INSTRUCTIONS TO A BROKER TO DELIVER
PROMPTLY TO THE COMPANY THE AMOUNT OF SALE OR LOAN PROCEEDS NECESSARY TO PAY THE
PURCHASE PRICE, AND, IF REQUESTED, THE AMOUNT OF ANY FEDERAL, STATE, LOCAL OR
FOREIGN WITHHOLDING TAXES.  TO FACILITATE THE FOREGOING, THE COMPANY MAY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ENTER INTO AGREEMENTS FOR COORDINATED
PROCEDURES WITH ONE OR MORE BROKERAGE FIRMS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMMITTEE MAY ALSO PROVIDE FOR COMPANY LOANS TO BE MADE FOR
PURPOSES OF THE EXERCISE OF OPTIONS.

 

(III)                               PAYMENT MAY BE MADE BY INSTRUCTING THE
COMPANY TO WITHHOLD A NUMBER OF SHARES HAVING A FAIR MARKET VALUE (BASED ON THE
FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE THE APPLICABLE OPTION IS
EXERCISED) EQUAL TO THE PRODUCT OF (A) THE EXERCISE PRICE MULTIPLIED BY (B) THE
NUMBER OF SHARES IN RESPECT OF WHICH THE OPTION SHALL HAVE BEEN EXERCISED.

 


(H)                                 DELIVERY; RIGHTS OF STOCKHOLDERS.  NO SHARES
SHALL BE DELIVERED PURSUANT TO THE EXERCISE OF AN OPTION UNTIL THE EXERCISE
PRICE THEREFOR HAS BEEN FULLY PAID AND APPLICABLE TAXES HAVE BEEN WITHHELD.  THE
APPLICABLE PARTICIPANT SHALL HAVE ALL OF THE RIGHTS OF A STOCKHOLDER OF THE
COMPANY HOLDING THE CLASS OR SERIES OF COMMON STOCK THAT IS SUBJECT TO THE
OPTION OR STOCK APPRECIATION RIGHT (INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE
THE APPLICABLE SHARES AND THE RIGHT TO RECEIVE DIVIDENDS), WHEN THE PARTICIPANT
(I) HAS GIVEN WRITTEN NOTICE OF EXERCISE, (II) IF REQUESTED, HAS GIVEN THE
REPRESENTATION DESCRIBED IN SECTION 14(A), AND (III) IN THE CASE OF AN OPTION,
HAS PAID IN FULL FOR SUCH SHARES.


 


(I)                                     TERMINATIONS OF EMPLOYMENT.  SUBJECT TO
SECTION 10, A PARTICIPANT’S OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE
FORFEITED UPON SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT, EXCEPT AS SET FORTH
BELOW:


 

(I)                                     UPON A PARTICIPANT’S TERMINATION OF
EMPLOYMENT BY REASON OF DEATH, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY
THE PARTICIPANT THAT WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF
EMPLOYMENT MAY BE EXERCISED

 

11

--------------------------------------------------------------------------------


 

AT ANY TIME UNTIL THE EARLIER OF (A) THE FIRST ANNIVERSARY OF THE DATE OF SUCH
DEATH AND (B) THE EXPIRATION OF THE TERM THEREOF;

 

(II)                                  UPON A PARTICIPANT’S TERMINATION OF
EMPLOYMENT BY REASON OF DISABILITY OR RETIREMENT, ANY OPTION OR STOCK
APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT WAS EXERCISABLE IMMEDIATELY
BEFORE THE TERMINATION OF EMPLOYMENT MAY BE EXERCISED AT ANY TIME UNTIL THE
EARLIER OF (A) THE FIRST ANNIVERSARY OF SUCH TERMINATION OF EMPLOYMENT AND
(B) THE EXPIRATION OF THE TERM THEREOF;

 

(III)                               UPON A PARTICIPANT’S TERMINATION OF
EMPLOYMENT FOR CAUSE, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE
PARTICIPANT SHALL BE FORFEITED, EFFECTIVE AS OF SUCH TERMINATION OF EMPLOYMENT;

 

(IV)                              UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT
FOR ANY REASON OTHER THAN DEATH, DISABILITY, RETIREMENT OR FOR CAUSE, ANY OPTION
OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT WAS EXERCISABLE
IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT MAY BE EXERCISED AT ANY TIME
UNTIL THE EARLIER OF (A) THE 90TH DAY FOLLOWING SUCH TERMINATION OF EMPLOYMENT
AND (B) EXPIRATION OF THE TERM THEREOF; AND

 

(V)                                 NOTWITHSTANDING THE ABOVE PROVISIONS OF THIS
SECTION 5(I), IF A PARTICIPANT DIES AFTER SUCH PARTICIPANT’S TERMINATION OF
EMPLOYMENT BUT WHILE ANY OPTION OR STOCK APPRECIATION RIGHT REMAINS EXERCISABLE
AS SET FORTH ABOVE, SUCH OPTION OR STOCK APPRECIATION RIGHT MAY BE EXERCISED AT
ANY TIME UNTIL THE LATER OF (A) THE EARLIER OF (1) THE FIRST ANNIVERSARY OF THE
DATE OF SUCH DEATH AND (2) EXPIRATION OF THE TERM THEREOF AND (B) THE LAST DATE
ON WHICH SUCH OPTION OR STOCK APPRECIATION RIGHT WOULD HAVE BEEN EXERCISABLE,
ABSENT THIS SECTION 5(I)(V).

 

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement.  If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Option.

 


(J)                                     NONTRANSFERABILITY OF OPTIONS AND STOCK
APPRECIATION RIGHTS.  NO OPTION OR FREE-STANDING SAR SHALL BE TRANSFERABLE BY A
PARTICIPANT OTHER THAN (I) BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION,
OR (II) IN THE CASE OF A NONQUALIFIED OPTION OR FREE-STANDING SAR, PURSUANT TO A
QUALIFIED DOMESTIC RELATIONS ORDER OR AS OTHERWISE EXPRESSLY PERMITTED BY THE
COMMITTEE INCLUDING, IF SO PERMITTED, PURSUANT TO A TRANSFER TO THE
PARTICIPANT’S FAMILY MEMBERS OR TO A CHARITABLE ORGANIZATION, WHETHER DIRECTLY
OR INDIRECTLY OR BY MEANS OF A TRUST OR PARTNERSHIP OR OTHERWISE.  FOR PURPOSES
OF THIS PLAN, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, “FAMILY MEMBER”
SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN GENERAL INSTRUCTIONS A.1(A)(5) TO
FORM S-8 UNDER THE SECURITIES ACT

 

12

--------------------------------------------------------------------------------


 


OF 1933, AS AMENDED, AND ANY SUCCESSOR THERETO.  A TANDEM SAR SHALL BE
TRANSFERABLE ONLY WITH THE RELATED OPTION AS PERMITTED BY THE PRECEDING
SENTENCE.  ANY OPTION OR STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE, SUBJECT
TO THE TERMS OF THIS PLAN, ONLY BY THE APPLICABLE PARTICIPANT, THE GUARDIAN OR
LEGAL REPRESENTATIVE OF SUCH PARTICIPANT, OR ANY PERSON TO WHOM SUCH OPTION OR
STOCK APPRECIATION RIGHT IS PERMISSIBLY TRANSFERRED PURSUANT TO THIS
SECTION 5(J), IT BEING UNDERSTOOD THAT THE TERM “PARTICIPANT” INCLUDES SUCH
GUARDIAN, LEGAL REPRESENTATIVE AND OTHER TRANSFEREE; PROVIDED, HOWEVER, THAT THE
TERM “TERMINATION OF EMPLOYMENT” SHALL CONTINUE TO REFER TO THE TERMINATION OF
EMPLOYMENT OF THE ORIGINAL PARTICIPANT.


 


SECTION 6.                                          RESTRICTED STOCK


 

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

 


(A)                                  NATURE OF AWARDS AND CERTIFICATES.  SHARES
OF RESTRICTED STOCK ARE ACTUAL SHARES ISSUED TO A PARTICIPANT, AND SHALL BE
EVIDENCED IN SUCH MANNER AS THE COMMITTEE MAY DEEM APPROPRIATE, INCLUDING
BOOK-ENTRY REGISTRATION OR ISSUANCE OF ONE OR MORE STOCK CERTIFICATES.  ANY
CERTIFICATE ISSUED IN RESPECT OF SHARES OF RESTRICTED STOCK SHALL BE REGISTERED
IN THE NAME OF THE APPLICABLE PARTICIPANT AND, IN THE CASE OF RESTRICTED STOCK,
SHALL BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS, AND
RESTRICTIONS APPLICABLE TO SUCH AWARD, SUBSTANTIALLY IN THE FOLLOWING FORM:


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Ticketmaster 2008 Stock and Annual Incentive Plan and an Award Agreement. 
Copies of such Plan and Agreement are on file at the offices of Ticketmaster,
8800 Sunset Blvd., West Hollywood, CA 90069.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 


(B)                                 TERMS AND CONDITIONS.  SHARES OF RESTRICTED
STOCK SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(I)                                     THE COMMITTEE SHALL, PRIOR TO OR AT THE
TIME OF GRANT, CONDITION THE VESTING OR TRANSFERABILITY OF AN AWARD OF
RESTRICTED STOCK UPON THE CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT OR THE
ATTAINMENT OF PERFORMANCE GOALS, OR THE ATTAINMENT OF PERFORMANCE GOALS AND THE
CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT.  IN THE EVENT THAT THE
COMMITTEE CONDITIONS THE GRANT OR VESTING OF AN AWARD OF RESTRICTED STOCK UPON
THE ATTAINMENT OF PERFORMANCE GOALS OR THE ATTAINMENT OF PERFORMANCE GOALS AND
THE CONTINUED SERVICE OF THE APPLICABLE

 

13

--------------------------------------------------------------------------------


 


PARTICIPANT, THE COMMITTEE MAY, PRIOR TO OR AT THE TIME OF GRANT, DESIGNATE SUCH
AN AWARD AS A QUALIFIED PERFORMANCE-BASED AWARD.  THE CONDITIONS FOR GRANT,
VESTING, OR TRANSFERABILITY AND THE OTHER PROVISIONS OF RESTRICTED STOCK AWARDS
(INCLUDING WITHOUT LIMITATION ANY PERFORMANCE GOALS) NEED NOT BE THE SAME WITH
RESPECT TO EACH PARTICIPANT.


 


(II)                                  SUBJECT TO THE PROVISIONS OF THE PLAN AND
THE APPLICABLE AWARD AGREEMENT, DURING THE PERIOD, IF ANY, SET BY THE COMMITTEE,
COMMENCING WITH THE DATE OF SUCH RESTRICTED STOCK AWARD FOR WHICH SUCH VESTING
RESTRICTIONS APPLY AND UNTIL THE EXPIRATION OF SUCH VESTING RESTRICTIONS (THE
“RESTRICTION PERIOD”), THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL, ASSIGN,
TRANSFER, PLEDGE OR OTHERWISE ENCUMBER SHARES OF RESTRICTED STOCK.


 


(III)                               EXCEPT AS PROVIDED IN THIS SECTION 6 AND IN
THE APPLICABLE AWARD AGREEMENT, THE APPLICABLE PARTICIPANT SHALL HAVE, WITH
RESPECT TO THE SHARES OF RESTRICTED STOCK, ALL OF THE RIGHTS OF A STOCKHOLDER OF
THE COMPANY HOLDING THE CLASS OR SERIES OF COMMON STOCK THAT IS THE SUBJECT OF
THE RESTRICTED STOCK, INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE THE SHARES AND
THE RIGHT TO RECEIVE ANY CASH DIVIDENDS.  IF SO DETERMINED BY THE COMMITTEE IN
THE APPLICABLE AWARD AGREEMENT AND SUBJECT TO SECTION 14(E), (A) CASH DIVIDENDS
ON THE CLASS OR SERIES OF COMMON STOCK THAT IS THE SUBJECT OF THE RESTRICTED
STOCK AWARD SHALL BE AUTOMATICALLY DEFERRED AND REINVESTED IN ADDITIONAL
RESTRICTED STOCK, HELD SUBJECT TO THE VESTING OF THE UNDERLYING RESTRICTED
STOCK, AND (B) SUBJECT TO ANY ADJUSTMENT PURSUANT TO SECTION 3(D), DIVIDENDS
PAYABLE IN COMMON STOCK SHALL BE PAID IN THE FORM OF RESTRICTED STOCK OF THE
SAME CLASS AS THE COMMON STOCK WITH WHICH SUCH DIVIDEND WAS PAID, HELD SUBJECT
TO THE VESTING OF THE UNDERLYING RESTRICTED STOCK.


 


(IV)                              EXCEPT AS OTHERWISE SET FORTH IN THE
APPLICABLE AWARD AGREEMENT, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR
ANY REASON DURING THE RESTRICTION PERIOD, ALL SHARES OF RESTRICTED STOCK STILL
SUBJECT TO RESTRICTION SHALL BE FORFEITED BY SUCH PARTICIPANT; PROVIDED,
HOWEVER, THAT SUBJECT TO SECTION 11(B), THE COMMITTEE SHALL HAVE THE DISCRETION
TO WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING RESTRICTIONS WITH RESPECT TO
ANY OR ALL OF SUCH PARTICIPANT’S SHARES OF RESTRICTED STOCK.


 


(V)                                 IF AND WHEN ANY APPLICABLE PERFORMANCE GOALS
ARE SATISFIED AND THE RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR FORFEITURE OF
THE SHARES OF RESTRICTED STOCK FOR WHICH LEGENDED CERTIFICATES HAVE BEEN ISSUED,
UNLEGENDED CERTIFICATES FOR SUCH SHARES SHALL BE DELIVERED TO THE PARTICIPANT
UPON SURRENDER OF THE LEGENDED CERTIFICATES.


 


SECTION 7.                                          RESTRICTED STOCK UNITS


 

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

 

14

--------------------------------------------------------------------------------


 


(A)                                  NATURE OF AWARDS.  RESTRICTED STOCK UNITS
ARE AWARDS DENOMINATED IN SHARES THAT WILL BE SETTLED, SUBJECT TO THE TERMS AND
CONDITIONS OF THE RESTRICTED STOCK UNITS, IN AN AMOUNT IN CASH, SHARES OR BOTH,
BASED UPON THE FAIR MARKET VALUE OF A SPECIFIED NUMBER OF SHARES.


 


(B)                                 TERMS AND CONDITIONS.  RESTRICTED STOCK
UNITS SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(I)                                     THE COMMITTEE SHALL, PRIOR TO OR AT THE
TIME OF GRANT, CONDITION THE GRANT, VESTING, OR TRANSFERABILITY OF RESTRICTED
STOCK UNITS UPON THE CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT OR THE
ATTAINMENT OF PERFORMANCE GOALS, OR THE ATTAINMENT OF PERFORMANCE GOALS AND THE
CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT.  IN THE EVENT THAT THE
COMMITTEE CONDITIONS THE GRANT OR VESTING OF RESTRICTED STOCK UNITS UPON THE
ATTAINMENT OF PERFORMANCE GOALS OR THE ATTAINMENT OF PERFORMANCE GOALS AND THE
CONTINUED SERVICE OF THE APPLICABLE PARTICIPANT, THE COMMITTEE MAY, PRIOR TO OR
AT THE TIME OF GRANT, DESIGNATE SUCH AWARDS AS QUALIFIED PERFORMANCE-BASED
AWARDS.  THE CONDITIONS FOR GRANT, VESTING OR TRANSFERABILITY AND THE OTHER
PROVISIONS OF RESTRICTED STOCK UNITS (INCLUDING WITHOUT LIMITATION ANY
PERFORMANCE GOALS) NEED NOT BE THE SAME WITH RESPECT TO EACH PARTICIPANT.  AN
AWARD OF RESTRICTED STOCK UNITS SHALL BE SETTLED AS AND WHEN THE RESTRICTED
STOCK UNITS VEST OR AT A LATER TIME SPECIFIED BY THE COMMITTEE OR IN ACCORDANCE
WITH AN ELECTION OF THE PARTICIPANT, IF THE COMMITTEE SO PERMITS.


 


(II)                                  SUBJECT TO THE PROVISIONS OF THE PLAN AND
THE APPLICABLE AWARD AGREEMENT, DURING THE PERIOD, IF ANY, SET BY THE COMMITTEE,
COMMENCING WITH THE DATE OF SUCH RESTRICTED STOCK UNITS FOR WHICH SUCH VESTING
RESTRICTIONS APPLY AND UNTIL THE EXPIRATION OF SUCH VESTING RESTRICTIONS (THE
“RESTRICTION PERIOD”), THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL, ASSIGN,
TRANSFER, PLEDGE OR OTHERWISE ENCUMBER RESTRICTED STOCK UNITS.


 


(III)                               THE AWARD AGREEMENT FOR RESTRICTED STOCK
UNITS SHALL SPECIFY WHETHER, TO WHAT EXTENT AND ON WHAT TERMS AND CONDITIONS THE
APPLICABLE PARTICIPANT SHALL BE ENTITLED TO RECEIVE CURRENT OR DEFERRED PAYMENTS
OF CASH, COMMON STOCK OR OTHER PROPERTY CORRESPONDING TO THE DIVIDENDS PAYABLE
ON THE COMMON STOCK (SUBJECT TO SECTION 14(E) BELOW).


 


(IV)                              EXCEPT AS OTHERWISE SET FORTH IN THE
APPLICABLE AWARD AGREEMENT, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR
ANY REASON DURING THE RESTRICTION PERIOD, ALL RESTRICTED STOCK UNITS STILL
SUBJECT TO RESTRICTION SHALL BE FORFEITED BY SUCH PARTICIPANT; PROVIDED,
HOWEVER, THAT SUBJECT TO SECTION 11(B), THE COMMITTEE SHALL HAVE THE DISCRETION
TO WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING RESTRICTIONS WITH RESPECT TO
ANY OR ALL OF SUCH PARTICIPANT’S RESTRICTED STOCK UNITS.

 

15

--------------------------------------------------------------------------------


 


SECTION 8.                                          OTHER STOCK-BASED AWARDS


 

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation), unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under the Plan.

 


SECTION 9.                                          BONUS AWARDS


 

(A)                                  DETERMINATION OF AWARDS.  THE COMMITTEE
SHALL DETERMINE THE TOTAL AMOUNT OF BONUS AWARDS FOR EACH PLAN YEAR OR SUCH
SHORTER PERFORMANCE PERIOD AS THE COMMITTEE MAY ESTABLISH IN ITS SOLE
DISCRETION.  PRIOR TO THE BEGINNING OF THE PLAN YEAR OR SUCH SHORTER PERFORMANCE
PERIOD AS THE COMMITTEE MAY ESTABLISH IN ITS SOLE DISCRETION (OR SUCH LATER DATE
AS MAY BE PRESCRIBED BY THE INTERNAL REVENUE SERVICE UNDER SECTION 162(M) OF THE
CODE), THE COMMITTEE SHALL ESTABLISH PERFORMANCE GOALS FOR BONUS AWARDS FOR THE
PLAN YEAR OR SUCH SHORTER PERIOD; PROVIDED, THAT SUCH PERFORMANCE GOALS MAY BE
ESTABLISHED AT A LATER DATE FOR PARTICIPANTS WHO ARE NOT “COVERED EMPLOYEES”
(WITHIN THE MEANING OF SECTION 162(M)(3) OF THE CODE).  BONUS AMOUNTS PAYABLE TO
ANY INDIVIDUAL PARTICIPANT WITH RESPECT TO A PLAN YEAR WILL BE LIMITED TO A
MAXIMUM OF $10 MILLION.  FOR PERFORMANCE PERIODS THAT ARE SHORTER THAN A PLAN
YEAR, SUCH $10 MILLION MAXIMUM MAY BE PRO-RATED IF SO DETERMINED BY THE
COMMITTEE.

 

(B)                                 PAYMENT OF AWARDS.  BONUS AWARDS UNDER THE
PLAN SHALL BE PAID IN CASH OR IN SHARES OF COMMON STOCK (VALUED AT FAIR MARKET
VALUE AS OF THE DATE OF PAYMENT) AS DETERMINED BY THE COMMITTEE, AS SOON AS
PRACTICABLE FOLLOWING THE CLOSE OF THE PLAN YEAR OR SUCH SHORTER PERFORMANCE
PERIOD AS THE COMMITTEE MAY ESTABLISH.  IT IS INTENDED THAT A BONUS AWARD WILL
BE PAID NO LATER THAN THE FIFTEENTH (15TH) DAY OF THE THIRD MONTH FOLLOWING THE
LATER OF:  (I) THE END OF THE PARTICIPANT’S TAXABLE YEAR IN WHICH THE
REQUIREMENTS FOR SUCH BONUS AWARD HAVE BEEN SATISFIED BY THE PARTICIPANT OR
(II) THE END OF THE COMPANY’S FISCAL YEAR IN WHICH THE REQUIREMENTS FOR SUCH
BONUS AWARD HAVE BEEN SATISFIED BY THE PARTICIPANT.  THE COMMITTEE MAY AT ITS
OPTION ESTABLISH PROCEDURES PURSUANT TO WHICH PARTICIPANTS ARE PERMITTED TO
DEFER THE RECEIPT OF BONUS AWARDS PAYABLE HEREUNDER.  THE BONUS AWARD FOR ANY
PLAN YEAR OR SUCH SHORTER PERFORMANCE PERIOD TO ANY PARTICIPANT MAY BE REDUCED
OR ELIMINATED BY THE COMMITTEE IN ITS DISCRETION.

 


SECTION 10.                                   CHANGE IN CONTROL PROVISIONS


 

(A)                                  ADJUSTED AWARDS.  WITH RESPECT TO ALL
ADJUSTED AWARDS, SUBJECT TO PARAGRAPH (E) OF THIS SECTION 10, UNLESS OTHERWISE
PROVIDED IN THE APPLICABLE AWARD AGREEMENT, NOTWITHSTANDING ANY OTHER PROVISION
OF THIS PLAN TO THE CONTRARY, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT,
DURING THE TWO-YEAR PERIOD FOLLOWING A CHANGE IN CONTROL, BY THE COMPANY OTHER
THAN FOR CAUSE OR DISABILITY OR BY THE PARTICIPANT FOR GOOD REASON (AS DEFINED
BELOW):

 


(I)                                     ANY OPTIONS OUTSTANDING AS OF SUCH
TERMINATION OF EMPLOYMENT WHICH WERE OUTSTANDING AS OF THE DATE OF SUCH CHANGE
IN CONTROL SHALL BE FULLY EXERCISABLE AND VESTED AND SHALL REMAIN EXERCISABLE
UNTIL THE LATER OF (I) THE LAST DATE ON WHICH SUCH OPTION WOULD BE EXERCISABLE
IN THE ABSENCE OF THIS SECTION 10(A) AND (II) THE

 

16

--------------------------------------------------------------------------------


 


EARLIER OF (A) THE FIRST ANNIVERSARY OF SUCH CHANGE IN CONTROL AND
(B) EXPIRATION OF THE TERM OF SUCH OPTION;


 


(II)                                  THE RESTRICTIONS AND DEFERRAL LIMITATIONS
APPLICABLE TO ANY RESTRICTED STOCK SHALL LAPSE, AND SUCH RESTRICTED STOCK
OUTSTANDING AS OF SUCH TERMINATION OF EMPLOYMENT WHICH WERE OUTSTANDING AS OF
THE DATE OF SUCH CHANGE IN CONTROL SHALL BECOME FREE OF ALL RESTRICTIONS AND
BECOME FULLY VESTED AND TRANSFERABLE; AND


 


(III)                               ALL RESTRICTED STOCK UNITS OUTSTANDING AS OF
SUCH TERMINATION OF EMPLOYMENT WHICH WERE OUTSTANDING AS OF THE DATE OF SUCH
CHANGE IN CONTROL SHALL BE CONSIDERED TO BE EARNED AND PAYABLE IN FULL, AND ANY
RESTRICTIONS SHALL LAPSE AND SUCH RESTRICTED STOCK UNITS SHALL BE SETTLED AS
PROMPTLY AS IS PRACTICABLE IN (SUBJECT TO SECTION 3(D)) THE FORM SET FORTH IN
THE APPLICABLE AWARD AGREEMENT.


 

(B)                                 IMPACT OF EVENT ON AWARDS OTHER THAN
ADJUSTED AWARDS.  SUBJECT TO PARAGRAPH (E) OF THIS SECTION 10, AND PARAGRAPH
(D) OF SECTION 12, UNLESS OTHERWISE PROVIDED IN ANY APPLICABLE AWARD AGREEMENT
AND EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH (A) OF THIS SECTION 10, IN
CONNECTION WITH A CHANGE OF CONTROL, THE COMMITTEE MAY MAKE SUCH ADJUSTMENTS
AND/OR SETTLEMENTS OF OUTSTANDING AWARDS AS IT DEEMS APPROPRIATE AND CONSISTENT
WITH THE PLAN’S PURPOSES, INCLUDING, WITHOUT LIMITATION, THE ACCELERATION OF
VESTING OF AWARDS EITHER UPON A CHANGE OF CONTROL OR UPON VARIOUS TERMINATIONS
OF EMPLOYMENT FOLLOWING A CHANGE OF CONTROL.  THE COMMITTEE MAY PROVIDE FOR SUCH
ADJUSTMENTS AS A TERM OF THE AWARD OR MAY MAKE SUCH ADJUSTMENTS FOLLOWING THE
GRANTING OF THE AWARD.

 

(C)                                  DEFINITION OF CHANGE IN CONTROL.  FOR
PURPOSES OF THE PLAN, UNLESS OTHERWISE PROVIDED IN AN OPTION AGREEMENT OR OTHER
AGREEMENT RELATING TO AN AWARD, A “CHANGE IN CONTROL” SHALL MEAN THE HAPPENING
OF ANY OF THE FOLLOWING EVENTS:

 


(I)                                     THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP (A “PERSON”), OTHER THAN THE COMPANY, OF BENEFICIAL OWNERSHIP OF
EQUITY SECURITIES OF THE COMPANY REPRESENTING MORE THAN 50% OF THE VOTING POWER
OF THE THEN OUTSTANDING EQUITY SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT ANY ACQUISITION THAT WOULD CONSTITUTE A
CHANGE IN CONTROL UNDER THIS SUBSECTION (I) THAT IS ALSO A BUSINESS COMBINATION
SHALL BE DETERMINED EXCLUSIVELY UNDER SUBSECTION (III) BELOW; OR


 


(II)                                  INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE,
CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY
INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE, WHOSE ELECTION,
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE
OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS AT SUCH TIME SHALL BECOME AN
INCUMBENT DIRECTOR, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD; OR

 

17

--------------------------------------------------------------------------------


 


(III)                               CONSUMMATION OF A REORGANIZATION, MERGER,
CONSOLIDATION, SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, THE PURCHASE OF ASSETS OR STOCK OF ANOTHER ENTITY, OR
OTHER SIMILAR CORPORATE TRANSACTION (A “BUSINESS COMBINATION”), IN EACH CASE,
UNLESS IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION, (A) MORE THAN 50% OF THE
RESULTING VOTING POWER SHALL RESIDE IN OUTSTANDING COMPANY VOTING SECURITIES
RETAINED BY THE COMPANY’S STOCKHOLDERS IN THE BUSINESS COMBINATION AND/OR VOTING
SECURITIES RECEIVED BY SUCH STOCKHOLDERS IN THE BUSINESS COMBINATION ON ACCOUNT
OF OUTSTANDING COMPANY VOTING SECURITIES, AND (B) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS (OR EQUIVALENT GOVERNING BODY, IF APPLICABLE)
OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION WERE INCUMBENT DIRECTORS
AT THE TIME OF THE INITIAL AGREEMENT, OR ACTION OF THE BOARD, PROVIDING FOR SUCH
BUSINESS COMBINATION; OR


 


(IV)                              APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 

Notwithstanding the foregoing, the Separation shall not constitute a Change in
Control.  For the avoidance of doubt, with respect to Adjusted Awards, any
reference in an Award Agreement or the applicable IAC Long Term Incentive Plan
to a “change in control,” “change of control” or similar definition shall be
deemed to refer to a Change of Control hereunder.

 

(D)                                 FOR PURPOSES OF THIS SECTION 10, “GOOD
REASON” MEANS (I) “GOOD REASON” AS DEFINED IN ANY INDIVIDUAL AGREEMENT OR AWARD
AGREEMENT TO WHICH THE APPLICABLE PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO
SUCH INDIVIDUAL AGREEMENT OR IF IT DOES NOT DEFINE GOOD REASON, WITHOUT THE
PARTICIPANT’S PRIOR WRITTEN CONSENT:  (A) A MATERIAL REDUCTION IN THE
PARTICIPANT’S RATE OF ANNUAL BASE SALARY FROM THE RATE OF ANNUAL BASE SALARY IN
EFFECT FOR SUCH PARTICIPANT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, (B) A
RELOCATION OF THE PARTICIPANT’S PRINCIPAL PLACE OF BUSINESS MORE THAN 35 MILES
FROM THE CITY IN WHICH SUCH PARTICIPANT’S PRINCIPAL PLACE OF BUSINESS WAS
LOCATED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR (C) A MATERIAL AND
DEMONSTRABLE ADVERSE CHANGE IN THE NATURE AND SCOPE OF THE PARTICIPANT’S DUTIES
FROM THOSE IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL.  IN ORDER TO
INVOKE A TERMINATION OF EMPLOYMENT FOR GOOD REASON, A PARTICIPANT SHALL PROVIDE
WRITTEN NOTICE TO THE COMPANY OF THE EXISTENCE OF ONE OR MORE OF THE CONDITIONS
DESCRIBED IN CLAUSES (A) THROUGH (C) WITHIN 90 DAYS FOLLOWING THE PARTICIPANT’S
KNOWLEDGE OF THE INITIAL EXISTENCE OF SUCH CONDITION OR CONDITIONS, AND THE
COMPANY SHALL HAVE 30 DAYS FOLLOWING RECEIPT OF SUCH WRITTEN NOTICE (THE “CURE
PERIOD”) DURING WHICH IT MAY REMEDY THE CONDITION.  IN THE EVENT THAT THE
COMPANY FAILS TO REMEDY THE CONDITION CONSTITUTING GOOD REASON DURING THE CURE
PERIOD, THE PARTICIPANT MUST TERMINATE EMPLOYMENT, IF AT ALL, WITHIN 90 DAYS
FOLLOWING THE CURE PERIOD IN ORDER FOR SUCH TERMINATION OF EMPLOYMENT TO
CONSTITUTE A TERMINATION OF EMPLOYMENT FOR GOOD REASON.

 

(E)                                  NOTWITHSTANDING THE FOREGOING, IF ANY AWARD
IS SUBJECT TO SECTION 409A OF THE CODE, THIS SECTION 10 SHALL BE APPLICABLE ONLY
TO THE EXTENT SPECIFICALLY PROVIDED IN THE AWARD AGREEMENT AND AS PERMITTED
PURSUANT TO SECTION 14(K).

 

18

--------------------------------------------------------------------------------


 


SECTION 11.                                   QUALIFIED PERFORMANCE-BASED
AWARDS; SECTION 16(B)


 

(A)                                  THE PROVISIONS OF THIS PLAN ARE INTENDED TO
ENSURE THAT ALL OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED HEREUNDER TO ANY
PARTICIPANT WHO IS OR MAY BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE) IN THE TAX YEAR IN WHICH SUCH OPTION OR STOCK
APPRECIATION RIGHT IS EXPECTED TO BE DEDUCTIBLE TO THE COMPANY QUALIFY FOR THE
SECTION 162(M) EXEMPTION, AND ALL SUCH AWARDS SHALL THEREFORE BE CONSIDERED
QUALIFIED PERFORMANCE-BASED AWARDS AND THIS PLAN SHALL BE INTERPRETED AND
OPERATED CONSISTENT WITH THAT INTENTION (INCLUDING, WITHOUT LIMITATION, TO
REQUIRE THAT ALL SUCH AWARDS BE GRANTED BY A COMMITTEE COMPOSED SOLELY OF
MEMBERS WHO SATISFY THE REQUIREMENTS FOR BEING “OUTSIDE DIRECTORS” FOR PURPOSES
OF THE SECTION 162(M) EXEMPTION (“OUTSIDE DIRECTORS”)).  WHEN GRANTING ANY AWARD
OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT, THE COMMITTEE MAY DESIGNATE
SUCH AWARD AS A QUALIFIED PERFORMANCE-BASED AWARD, BASED UPON A DETERMINATION
THAT (I) THE RECIPIENT IS OR MAY BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE) WITH RESPECT TO SUCH AWARD, AND (II) THE
COMMITTEE WISHES SUCH AWARD TO QUALIFY FOR THE SECTION 162(M) EXEMPTION, AND THE
TERMS OF ANY SUCH AWARD (AND OF THE GRANT THEREOF) SHALL BE CONSISTENT WITH SUCH
DESIGNATION (INCLUDING, WITHOUT LIMITATION, THAT ALL SUCH AWARDS BE GRANTED BY A
COMMITTEE COMPOSED SOLELY OF OUTSIDE DIRECTORS).

 

(B)                                 EACH QUALIFIED PERFORMANCE-BASED AWARD
(OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT) SHALL BE EARNED, VESTED AND
PAYABLE (AS APPLICABLE) ONLY UPON THE ACHIEVEMENT OF ONE OR MORE PERFORMANCE
GOALS (AS CERTIFIED IN WRITING BY THE COMMITTEE, EXCEPT IF COMPENSATION IS
ATTRIBUTABLE SOLELY TO THE INCREASE IN THE VALUE OF THE COMMON STOCK), TOGETHER
WITH THE SATISFACTION OF ANY OTHER CONDITIONS, SUCH AS CONTINUED EMPLOYMENT, AS
THE COMMITTEE MAY DETERMINE TO BE APPROPRIATE, AND NO QUALIFIED
PERFORMANCE-BASED AWARD MAY BE AMENDED, NOR MAY THE COMMITTEE EXERCISE ANY
DISCRETIONARY AUTHORITY IT MAY OTHERWISE HAVE UNDER THIS PLAN WITH RESPECT TO A
QUALIFIED PERFORMANCE-BASED AWARD UNDER THIS PLAN, IN ANY MANNER THAT WOULD
CAUSE THE QUALIFIED PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY FOR THE
SECTION 162(M) EXEMPTION; PROVIDED, HOWEVER, THAT (I) THE COMMITTEE MAY PROVIDE,
EITHER IN CONNECTION WITH THE GRANT OF THE APPLICABLE AWARD OR BY AMENDMENT
THEREAFTER, THAT ACHIEVEMENT OF SUCH PERFORMANCE GOALS WILL BE WAIVED UPON THE
DEATH OR DISABILITY OF THE PARTICIPANT OR UNDER ANY OTHER CIRCUMSTANCE WITH
RESPECT TO WHICH THE EXISTENCE OF SUCH POSSIBLE WAIVER WILL NOT CAUSE THE AWARD
TO FAIL TO QUALIFY FOR THE SECTION 162(M) EXEMPTION AS OF THE GRANT DATE, AND
(II) THE PROVISIONS OF SECTION 10 SHALL APPLY NOTWITHSTANDING THIS
SECTION 11(B).

 

(C)                                  THE FULL BOARD SHALL NOT BE PERMITTED TO
EXERCISE AUTHORITY GRANTED TO THE COMMITTEE TO THE EXTENT THAT THE GRANT OR
EXERCISE OF SUCH AUTHORITY WOULD CAUSE AN AWARD DESIGNATED AS A QUALIFIED
PERFORMANCE-BASED AWARD NOT TO QUALIFY FOR, OR TO CEASE TO QUALIFY FOR, THE
SECTION 162(M) EXEMPTION.

 

(D)                                 THE PROVISIONS OF THIS PLAN ARE INTENDED TO
ENSURE THAT NO TRANSACTION UNDER THE PLAN IS SUBJECT TO (AND NOT EXEMPT FROM)
THE SHORT-SWING RECOVERY RULES OF SECTION 16(B) OF THE EXCHANGE ACT
(“SECTION 16(B)”).  ACCORDINGLY, THE COMPOSITION OF THE COMMITTEE SHALL BE
SUBJECT TO SUCH LIMITATIONS AS THE BOARD DEEMS APPROPRIATE TO PERMIT
TRANSACTIONS PURSUANT TO THIS PLAN TO BE EXEMPT (PURSUANT TO RULE 16B-3
PROMULGATED UNDER THE EXCHANGE ACT) FROM SECTION 16(B), AND NO DELEGATION OF
AUTHORITY BY THE COMMITTEE SHALL BE PERMITTED IF SUCH DELEGATION WOULD CAUSE ANY
SUCH TRANSACTION TO BE SUBJECT TO (AND NOT EXEMPT FROM) SECTION 16(B).

 

19

--------------------------------------------------------------------------------


 


SECTION 12.                                   TERM, AMENDMENT AND TERMINATION


 

(A)                                  EFFECTIVENESS.  THE PLAN SHALL BE EFFECTIVE
AS OF THE DATE (THE “EFFECTIVE DATE”) IT IS ADOPTED BY THE BOARD, SUBJECT TO THE
APPROVAL BY THE HOLDERS OF AT LEAST A MAJORITY OF THE VOTING POWER REPRESENTED
BY OUTSTANDING CAPITAL STOCK OF THE COMPANY THAT IS ENTITLED GENERALLY TO VOTE
IN THE ELECTION OF DIRECTORS.

 

(B)                                 TERMINATION.  THE PLAN WILL TERMINATE ON THE
TENTH ANNIVERSARY OF THE EFFECTIVE DATE.  AWARDS OUTSTANDING AS OF SUCH DATE
SHALL NOT BE AFFECTED OR IMPAIRED BY THE TERMINATION OF THE PLAN.

 

(C)                                  AMENDMENT OF PLAN.  THE BOARD MAY AMEND,
ALTER, OR DISCONTINUE THE PLAN, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION
SHALL BE MADE WHICH WOULD MATERIALLY IMPAIR THE RIGHTS OF THE PARTICIPANT WITH
RESPECT TO A PREVIOUSLY GRANTED AWARD WITHOUT SUCH PARTICIPANT’S CONSENT, EXCEPT
SUCH AN AMENDMENT MADE TO COMPLY WITH APPLICABLE LAW, INCLUDING WITHOUT
LIMITATION SECTION 409A OF THE CODE, STOCK EXCHANGE RULES OR ACCOUNTING RULES. 
IN ADDITION, NO SUCH AMENDMENT SHALL BE MADE WITHOUT THE APPROVAL OF THE
COMPANY’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL IS REQUIRED BY APPLICABLE LAW
OR THE LISTING STANDARDS OF THE APPLICABLE EXCHANGE.

 

(D)                                 AMENDMENT OF AWARDS.  SUBJECT TO
SECTION 5(D), THE COMMITTEE MAY UNILATERALLY AMEND THE TERMS OF ANY AWARD
THERETOFORE GRANTED, BUT NO SUCH AMENDMENT SHALL CAUSE A QUALIFIED
PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY FOR THE SECTION 162(M) EXEMPTION OR
WITHOUT THE PARTICIPANT’S CONSENT MATERIALLY IMPAIR THE RIGHTS OF ANY
PARTICIPANT WITH RESPECT TO AN AWARD, EXCEPT SUCH AN AMENDMENT MADE TO CAUSE THE
PLAN OR AWARD TO COMPLY WITH APPLICABLE LAW, STOCK EXCHANGE RULES OR ACCOUNTING
RULES.

 


SECTION 13.                                   UNFUNDED STATUS OF PLAN


 

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation.  The Committee may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 


SECTION 14.                                   GENERAL PROVISIONS


 

(A)                                  CONDITIONS FOR ISSUANCE.  THE COMMITTEE MAY
REQUIRE EACH PERSON PURCHASING OR RECEIVING SHARES PURSUANT TO AN AWARD TO
REPRESENT TO AND AGREE WITH THE COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING
THE SHARES WITHOUT A VIEW TO THE DISTRIBUTION THEREOF.  THE CERTIFICATES FOR
SUCH SHARES MAY INCLUDE ANY LEGEND WHICH THE COMMITTEE DEEMS APPROPRIATE TO
REFLECT ANY RESTRICTIONS ON TRANSFER.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN OR AGREEMENTS MADE PURSUANT THERETO, THE COMPANY SHALL NOT BE REQUIRED
TO ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR SHARES UNDER THE PLAN
PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:  (I) LISTING OR
APPROVAL FOR LISTING UPON NOTICE OF ISSUANCE, OF SUCH SHARES ON THE APPLICABLE
EXCHANGE; (II) ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES OF THE
COMPANY UNDER ANY STATE OR FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN
EFFECT OF ANY SUCH REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE
SHALL, IN ITS ABSOLUTE DISCRETION UPON THE ADVICE OF

 

20

--------------------------------------------------------------------------------


 

COUNSEL, DEEM NECESSARY OR ADVISABLE; AND (III) OBTAINING ANY OTHER CONSENT,
APPROVAL, OR PERMIT FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE
COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION AFTER RECEIVING THE ADVICE OF
COUNSEL, DETERMINE TO BE NECESSARY OR ADVISABLE.

 

(B)                                 ADDITIONAL COMPENSATION ARRANGEMENTS. 
NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS FOR ITS
EMPLOYEES.

 

(C)                                  NO CONTRACT OF EMPLOYMENT.  THE PLAN SHALL
NOT CONSTITUTE A CONTRACT OF EMPLOYMENT, AND ADOPTION OF THE PLAN SHALL NOT
CONFER UPON ANY EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE TO TERMINATE THE EMPLOYMENT OF ANY EMPLOYEE AT ANY TIME.

 

(D)                                 REQUIRED TAXES.  NO LATER THAN THE DATE AS
OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF A PARTICIPANT
FOR FEDERAL, STATE, LOCAL OR FOREIGN INCOME OR EMPLOYMENT OR OTHER TAX PURPOSES
WITH RESPECT TO ANY AWARD UNDER THE PLAN, SUCH PARTICIPANT SHALL PAY TO THE
COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING THE PAYMENT
OF, ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO SUCH AMOUNT.  IF DETERMINED BY THE COMPANY, WITHHOLDING
OBLIGATIONS MAY BE SETTLED WITH COMMON STOCK, INCLUDING COMMON STOCK THAT IS
PART OF THE AWARD THAT GIVES RISE TO THE WITHHOLDING REQUIREMENT.  THE
OBLIGATIONS OF THE COMPANY UNDER THE PLAN SHALL BE CONDITIONAL ON SUCH PAYMENT
OR ARRANGEMENTS, AND THE COMPANY AND ITS AFFILIATES SHALL, TO THE EXTENT
PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT
OTHERWISE DUE TO SUCH PARTICIPANT.  THE COMMITTEE MAY ESTABLISH SUCH PROCEDURES
AS IT DEEMS APPROPRIATE, INCLUDING MAKING IRREVOCABLE ELECTIONS, FOR THE
SETTLEMENT OF WITHHOLDING OBLIGATIONS WITH COMMON STOCK.

 

(E)                                  LIMITATION ON DIVIDEND REINVESTMENT AND
DIVIDEND EQUIVALENTS.  REINVESTMENT OF DIVIDENDS IN ADDITIONAL RESTRICTED STOCK
AT THE TIME OF ANY DIVIDEND PAYMENT, AND THE PAYMENT OF SHARES WITH RESPECT TO
DIVIDENDS TO PARTICIPANTS HOLDING AWARDS OF RESTRICTED STOCK UNITS, SHALL ONLY
BE PERMISSIBLE IF SUFFICIENT SHARES ARE AVAILABLE UNDER SECTION 3 FOR SUCH
REINVESTMENT OR PAYMENT (TAKING INTO ACCOUNT THEN OUTSTANDING AWARDS).  IN THE
EVENT THAT SUFFICIENT SHARES ARE NOT AVAILABLE FOR SUCH REINVESTMENT OR PAYMENT,
SUCH REINVESTMENT OR PAYMENT SHALL BE MADE IN THE FORM OF A GRANT OF RESTRICTED
STOCK UNITS EQUAL IN NUMBER TO THE SHARES THAT WOULD HAVE BEEN OBTAINED BY SUCH
PAYMENT OR REINVESTMENT, THE TERMS OF WHICH RESTRICTED STOCK UNITS SHALL PROVIDE
FOR SETTLEMENT IN CASH AND FOR DIVIDEND EQUIVALENT REINVESTMENT IN FURTHER
RESTRICTED STOCK UNITS ON THE TERMS CONTEMPLATED BY THIS SECTION 14(E).

 

(F)                                    DESIGNATION OF DEATH BENEFICIARY.  THE
COMMITTEE SHALL ESTABLISH SUCH PROCEDURES AS IT DEEMS APPROPRIATE FOR A
PARTICIPANT TO DESIGNATE A BENEFICIARY TO WHOM ANY AMOUNTS PAYABLE IN THE EVENT
OF SUCH PARTICIPANT’S DEATH ARE TO BE PAID OR BY WHOM ANY RIGHTS OF SUCH
ELIGIBLE INDIVIDUAL, AFTER SUCH PARTICIPANT’S DEATH, MAY BE EXERCISED.

 

(G)                                 SUBSIDIARY EMPLOYEES.  IN THE CASE OF A
GRANT OF AN AWARD TO ANY EMPLOYEE OF A SUBSIDIARY OF THE COMPANY, THE COMPANY
MAY, IF THE COMMITTEE SO DIRECTS, ISSUE OR TRANSFER THE SHARES, IF ANY, COVERED
BY THE AWARD TO THE SUBSIDIARY, FOR SUCH LAWFUL CONSIDERATION AS THE COMMITTEE
MAY SPECIFY, UPON THE CONDITION OR UNDERSTANDING THAT THE

 

21

--------------------------------------------------------------------------------


 

SUBSIDIARY WILL TRANSFER THE SHARES TO THE EMPLOYEE IN ACCORDANCE WITH THE TERMS
OF THE AWARD SPECIFIED BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN. 
ALL SHARES UNDERLYING AWARDS THAT ARE FORFEITED OR CANCELED SHOULD REVERT TO THE
COMPANY.

 

(H)                                 GOVERNING LAW AND INTERPRETATION.  THE PLAN
AND ALL AWARDS MADE AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS PLAN ARE NOT
PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.

 

(I)                                     NON-TRANSFERABILITY.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 5(J) OR BY THE COMMITTEE, AWARDS UNDER THE PLAN
ARE NOT TRANSFERABLE EXCEPT BY WILL OR BY LAWS OF DESCENT AND DISTRIBUTION.

 

(J)                                     FOREIGN EMPLOYEES AND FOREIGN LAW
CONSIDERATIONS.  THE COMMITTEE MAY GRANT AWARDS TO ELIGIBLE INDIVIDUALS WHO ARE
FOREIGN NATIONALS, WHO ARE LOCATED OUTSIDE THE UNITED STATES OR WHO ARE NOT
COMPENSATED FROM A PAYROLL MAINTAINED IN THE UNITED STATES, OR WHO ARE OTHERWISE
SUBJECT TO (OR COULD CAUSE THE COMPANY TO BE SUBJECT TO) LEGAL OR REGULATORY
PROVISIONS OF COUNTRIES OR JURISDICTIONS OUTSIDE THE UNITED STATES, ON SUCH
TERMS AND CONDITIONS DIFFERENT FROM THOSE SPECIFIED IN THE PLAN AS MAY, IN THE
JUDGMENT OF THE COMMITTEE, BE NECESSARY OR DESIRABLE TO FOSTER AND PROMOTE
ACHIEVEMENT OF THE PURPOSES OF THE PLAN, AND, IN FURTHERANCE OF SUCH PURPOSES,
THE COMMITTEE MAY MAKE SUCH MODIFICATIONS, AMENDMENTS, PROCEDURES, OR SUBPLANS
AS MAY BE NECESSARY OR ADVISABLE TO COMPLY WITH SUCH LEGAL OR REGULATORY
PROVISIONS.

 

(K)                                  SECTION 409A OF THE CODE.  IT IS THE
INTENTION OF THE COMPANY THAT NO AWARD SHALL BE “DEFERRED COMPENSATION” SUBJECT
TO SECTION 409A OF THE CODE, UNLESS AND TO THE EXTENT THAT THE COMMITTEE
SPECIFICALLY DETERMINES OTHERWISE AS PROVIDED IN THE IMMEDIATELY FOLLOWING
SENTENCE, AND THE PLAN AND THE TERMS AND CONDITIONS OF ALL AWARDS SHALL BE
INTERPRETED ACCORDINGLY.  THE TERMS AND CONDITIONS GOVERNING ANY AWARDS THAT THE
COMMITTEE DETERMINES WILL BE SUBJECT TO SECTION 409A OF THE CODE, INCLUDING ANY
RULES FOR ELECTIVE OR MANDATORY DEFERRAL OF THE DELIVERY OF CASH OR SHARES
PURSUANT THERETO AND ANY RULES REGARDING TREATMENT OF SUCH AWARDS IN THE EVENT
OF A CHANGE IN CONTROL, SHALL BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
AND SHALL COMPLY IN ALL RESPECTS WITH SECTION 409A OF THE CODE.  NOTWITHSTANDING
ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, WITH RESPECT TO ANY AWARD THAT
CONSTITUTES A “NONQUALIFIED DEFERRED COMPENSATION PLAN” SUBJECT TO SECTION 409A
OF THE CODE, ANY PAYMENTS (WHETHER IN CASH, SHARES OR OTHER PROPERTY) TO BE MADE
WITH RESPECT TO THE AWARD UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT SHALL
BE DELAYED UNTIL THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT IF THE PARTICIPANT IS A “SPECIFIED EMPLOYEE” WITHIN
THE MEANING OF SECTION 409A OF THE CODE.

 

(L)                                     EMPLOYEE MATTERS AGREEMENT. 
NOTWITHSTANDING ANYTHING IN THIS PLAN TO THE CONTRARY, TO THE EXTENT THAT THE
TERMS OF THIS PLAN ARE INCONSISTENT WITH THE TERMS OF AN ADJUSTED AWARD, THE
TERMS OF THE ADJUSTED AWARD SHALL BE GOVERNED BY THE EMPLOYEE MATTERS AGREEMENT,
THE APPLICABLE IAC LONG-TERM INCENTIVE PLAN AND THE AWARD AGREEMENT ENTERED INTO
THEREUNDER.

 

22

--------------------------------------------------------------------------------